 



 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of November
23, 2015 between Applied DNA Sciences, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to (i) one or more effective registration statements under the
Securities Act of 1933, as amended (the “Securities Act”), including a
registration statement pursuant to Rule 462(b) under the Securities Act and (ii)
an exemption from the registration requirements of Section 5 of the Securities
Act contained in Section 4(a)(2) thereof and/or Regulation D thereunder, the
Company desires to issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, desires to purchase from the Company, securities of
the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

Article I
DEFINITIONS

 

1.1         Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings set forth in this Section 1.1:

 

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.5.

 

“Action” shall have the meaning ascribed to such term in Section 3.1(y).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Applicable Time” means 9:00 a.m. (New York time) on the date of this Agreement.

 

“Anti-Bribery Laws” shall have the meaning ascribed to such term in Section
3.1(tt).

 

“Applicable Regulatory Laws” shall have the meaning ascribed to such term in
Section 3.1(bb).

 

“Audit Committee” shall have the meaning ascribed to such term in Section
3.1(ii).

 

“Authorizations” shall have the meaning ascribed to such term in Section
3.1(bb).

 

“Base Prospectus” shall have the meaning ascribed to such term in Section
3.1(a).

 

“BHCA” shall have the meaning ascribed to such term in Section 3.1(ddd).

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 

 1 

 

  

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Shares and the
Warrants, in each case, have been satisfied or waived, but in no event later
than the third Trading Day following the date hereof.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsel” means Pepper Hamilton, with offices located at 620 Eighth
Avenue, 37th Floor, New York, New York 10018.

 

“Confidential Information” shall have the meaning ascribed to such term in
Section 3.1(dd).

 

“Critical Accounting Policies” shall have the meaning ascribed to such term in
Section 3.1(t).

 

“Debt Repayment Triggering Event” shall have the meaning ascribed to such term
in Section 3.1(i).

 

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

 

“Disqualification Event” shall have the meaning ascribed to such term in Section
3.1(ggg).

 

“DVP” shall have the meaning ascribed to such term in Section 2.1.

 

“DWAC” shall have the meaning ascribed to such term in Section 2.2(a)(iii).

 

“Effective Date” shall have the meaning ascribed to such term in Section 4.1(d).

 

“Effective Time” of the Registration Statement relating to the Shares means the
time of the first contract of sale for the Shares.

 

“8-K Filing” shall have the meaning ascribed to such term in Section 4.4.

 

“Environmental Law” shall have the meaning ascribed to such term in Section
3.1(zz).

 

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(hh).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exchange Act Reports” shall have the meaning ascribed to such term in Section
3.1(d).

 

“Exchange Rules” shall mean the listing rules of The Nasdaq Stock Exchange Inc.

 

 2 

 

  

“Exempt Issuance” means the issuance of (a) shares of Common Stock, options or
other equity awards to employees, officers or directors of the Company pursuant
to any stock, option or other equity incentive plan duly adopted for such
purpose, by a majority of the non-employee members of the Board of Directors or
a majority of the members of a committee of non-employee directors established
for such purpose, (b) securities upon the exercise or exchange of or conversion
of any Securities issued hereunder and/or other securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement, provided that such securities have
not been amended (which shall not include adjustments to the applicable exchange
or conversion price in accordance with the express provisions of such
Securities) since the date of this Agreement to increase the number of such
securities or to decrease the exercise price, exchange price or conversion price
of such securities, or to extend the term of such securities, and (c) securities
issued pursuant to acquisitions or strategic transactions approved by a majority
of the disinterested directors of the Company, provided that any such issuance
shall only be to a Person (or to the equityholders of a Person) which is, itself
or through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“Federal Reserve” shall have the meaning ascribed to such term in Section
3.1(ddd).

 

“430B Information” means information included in a prospectus then deemed to be
a part of the Registration Statement pursuant to Rule 430B(e) or retroactively
deemed to be a part of the Registration Statement pursuant to Rule 430B(f).

 

“430C Information” means information included in a prospectus then deemed to be
a part of the Registration Statement pursuant to Rule 430C.

 

“General Disclosure Package” shall have the meaning ascribed to such term in
Section 3.1(d).

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Governmental Authority” shall have the meaning ascribed to such term in Section
3.1(aa).

 

“Hazardous Materials” shall have the meaning ascribed to such term in Section
3.1(zz).

 

“HSE” means Harter Secrest & Emery LLP, counsel to the Placement Agent, with
offices at 1600 Bausch and Lomb Place, Rochester, New York, 14604.

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(rr).

 

“Intellectual Property” shall have the meaning ascribed to such term in Section
3.1(dd).

 

“Issuer Covered Person” shall have the meaning ascribed to such term in Section
3.1(ggg).

 

“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Lock-Up Securities” shall have the meaning ascribed to such term in Section
4.12.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(p).

 

“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(uu).

 

“OFAC” shall have the meaning ascribed to such term in Section 3.1(aaa).

 

 3 

 

  

“Pending Patents” shall have the meaning ascribed to such term in Section
3.1(ee).

 

“Per Share Purchase Price” equals $3.50, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Placement Agent” means Maxim Group LLC.

 

“Placement Agency Agreement” means that certain placement agency agreement, of
even date herewith, between the Company and the Placement Agent, pursuant to
which the Placement Agent will act as placement agent with respect to the
offering of Securities.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Prospectus” shall have the meaning ascribed to such term in Section 3.1(a).

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.

 

“Registration Statement” means the effective registration statement with
Commission file No. 333-202432, (including any registration statement on Form
S-3 filed pursuant to Rule 462(b) of the Securities Act for purposes of
registering additional Shares) which registers the sale of the Shares to the
Purchasers.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(j).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rules and Regulations” means the rules and regulations of the Commission.

 

“Sanctions” shall have the meaning ascribed to such term in Section 3.1(aaa).

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(n).

 

“Securities” means the Shares, the Warrants and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002, as
amended (“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board, the Exchange Rules and
applicable state securities laws and regulations.

 

 4 

 

  

“Shares” means the shares of Common Stock issued to each Purchaser pursuant to
this Agreement in the number as specified below such Purchaser’s name on such
Purchaser’s signature page of this Agreement and next to the heading “Shares.”
For the avoidance of doubt, the “Shares” shall not include any shares of Common
Stock issuable upon exercise of the Warrants.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Shares and Warrants purchased hereunder as specified below such
Purchaser’s name on such Purchaser’s signature page of this Agreement and next
to the heading “Subscription Amount,” in United States dollars and in
immediately available funds.

 

“Subsidiary” means any subsidiary of the Company as set forth in the Disclosure
Schedules and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.

 

“Time of Sale Prospectus” shall have the meaning ascribed to such term in
Section 3.1(a).

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTCQB (or any successors to
any of the foregoing).

 

“Transaction Documents” means this Agreement, the Warrants and any other
documents or agreements executed between the Company and the Purchasers in
connection with the transactions contemplated hereunder.

 

“Transfer Agent” means American Stock Transfer & Trust Company, the current
transfer agent of the Company, with a mailing address of 6201 15th Avenue,
Brooklyn, New York 11219, and any successor transfer agent of the Company.

 

“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.12(b).

 

“Warrants” mean the Common Stock purchase warrants delivered to the Purchasers
at the Closing in accordance with Section 2.2(a) hereof, which Warrants shall be
exercisable six months from the date hereof and have a term of exercise equal to
five (5) years, in the form of Exhibit A attached hereto.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

Article II

PURCHASE AND SALE

 

2.1         Closing. On the Closing Date, on the basis of the representations,
warranties and agreements contained herein and subject to the terms and
conditions set forth herein, the Company agrees to sell, and the Purchasers,
severally and not jointly, agree to purchase, up to an aggregate of $2,500,000
of Shares and Warrants. Each Purchaser shall deliver to the Placement Agent, via
wire transfer or a certified check, immediately available funds equal to such
Purchaser’s Subscription Amount as set forth on the signature page hereto
executed by such Purchaser and the Company shall deliver to each Purchaser its
respective Shares and a Warrant as determined pursuant to Section 2.2(a), and
the Company and each Purchaser shall deliver the other items set forth in
Section 2.2 deliverable at the Closing. Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of HSE or such other location as the parties shall mutually agree.
Unless otherwise agreed upon by the Company and the Placement Agent, settlement
of the Shares shall occur via “Delivery Versus Payment” (“DVP”) pursuant to
which, on the Closing Date, the Company shall issue the Shares registered in the
Purchasers’ names and addresses and released by the Transfer Agent directly to
the account(s) at the Placement Agent identified by each Purchaser; upon receipt
of such Shares, the Placement Agent shall promptly electronically deliver such
Shares to the applicable Purchaser, and payment therefor shall be made by the
Placement Agent (or its clearing firm) by wire transfer to the Company.

 

 5 

 

  

2.2         Deliveries.

 

(a)          On or prior to the Closing Date, the Company shall deliver or cause
to be delivered to each Purchaser the following:

 

(i)          this Agreement duly executed by the Company;

 

(ii)         legal opinions addressed to the Purchasers, each in a form
reasonably satisfactory to such Purchasers, of (A) Company Counsel, (B)
intellectual property counsel to the Company, and (C) British Virgin Islands
counsel to the Company.

 

(iii)        subject to the last sentence of Section 2.1, a copy of the
irrevocable instructions to the Transfer Agent instructing the Transfer Agent to
deliver on an expedited basis via The Depository Trust Company Deposit or
Withdrawal at Custodian system (“DWAC”) the number of Shares as specified below
such Purchaser’s name on such Purchaser’s signature page of this Agreement and
next to the heading “Shares,” registered in the name of such Purchaser;

 

(iv)        a Warrant registered in the name of such Purchaser to purchase up to
a number of shares of Common Stock equal to 50% of such Purchaser’s Shares, with
an exercise price equal to $4.30 per share, subject to adjustment therein (such
Warrant certificate may be delivered within three Trading Days of the Closing
Date); and

 

(v)         the Prospectus (which may be delivered in accordance with Rule 172
under the Securities Act) shall have been filed with the Commission to cover the
sale of the Shares hereunder in accordance with the Rules and Regulations. No
stop order suspending the effectiveness of the Registration Statement or of any
respective part thereof shall have been issued and no Proceeding for that
purpose shall have been instituted or, to the knowledge of the Company or the
Placement Agent, shall have been contemplated by the Commission.

 

(b)          As of the Closing Date, the Placement Agent shall have received the
following:

 

(i)          letters, dated as of the Closing Date, of each of Marcum LLP and
RBSM LLP in form and substance satisfactory to the Placement Agent, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to placement agents with respect to the financial statements
and certain financial information contained in the Registration Statement, the
General Disclosure Package and the Prospectus;

 

(ii)         a certificate, dated as of the Closing Date, of the chief executive
officer and chief financial officer of the Company to the effect that: (i) the
representations, warranties and agreements of the Company in this Agreement were
true and correct when made and are true and correct as of such Closing Date;
(ii) the Company has performed in all material respects all covenants and
agreements and satisfied all conditions contained herein; (iii) they have
carefully examined the Registration Statement, the Prospectus, the General
Disclosure Package, and any individual Issuer-Represented Free Writing
Prospectus and, in their opinion (A) as of each Closing Date, neither (i) the
General Disclosure Package, nor (ii) any individual Issuer-Represented Free
Writing Prospectus, when considered together with the General Disclosure
Package, included, any untrue statement of a material fact and did not omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and (B) since the Effective Date no event has occurred which
should have been set forth in a supplement or otherwise required an amendment to
the Registration Statement, the General Disclosure Package or the Prospectus;
(iv) no stop order suspending the effectiveness of the Registration Statement
has been issued and, to their knowledge, no proceedings for that purpose have
been instituted or are pending under the Securities Act; and (v) there has not
occurred any Material Adverse Effect or any event that is likely to result in a
Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business; and

 

 6 

 

  

(iii)        such other opinions, certificates, letters and documents as the
Placement Agent reasonably requests. The Placement Agent may in its sole
discretion waive compliance with any conditions to the obligations of the
Placement Agent hereunder.

 

(c)          On or prior to the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company or the Placement Agent, as applicable, the
following:

 

(i)          this Agreement duly executed by such Purchaser; and

 

(ii)         subject to the last sentence of Section 2.1, to the Placement
Agent, such Purchaser’s Subscription Amount by wire transfer to the account
directed by the Placement Agent.

 

2.3         Closing Conditions.

 

(a)          The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met on or prior to the
Closing Date:

 

(i)          the accuracy when made and on the Closing Date of the
representations and warranties of the Purchasers contained herein (unless as of
a specific date therein in which case they shall be accurate as of such date);

 

(ii)         all obligations, covenants and agreements of each Purchaser
required to be performed at or prior to the Closing Date shall have been
performed; and

 

(iii)        the delivery by each Purchaser of the items set forth in Section
2.2(b) of this Agreement.

 

(b)          The respective obligations of the Purchasers hereunder in
connection with the Closing are subject to the following conditions being met on
or prior to the Closing Date:

 

(i)          the accuracy when made and on the Closing Date of the
representations and warranties of the Company contained herein (unless as of a
specific date therein in which case they will be accurate as of such date);

 

(ii)         all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed;

 

(iii)        the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement;

 

(iv)        there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

 

(v)         from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Company’s principal
Trading Market, and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing.

 

 7 

 

  

Article III

REPRESENTATIONS AND WARRANTIES

 

3.1         Representations and Warranties of the Company. Except as set forth
in the Disclosure Schedules delivered by the Company to Purchaser on the date of
this Agreement or, where indicated, the SEC Reports, the Company hereby
represents and warrants to the Purchasers as of the date of this Agreement and
as of the date of the Closing as set forth below:

 

(a)          Registration Statements and Prospectuses. The Company has filed
with the Commission the Registration Statement and such amendments to such
Registration Statement as may have been required to the date of this Agreement,
covering the registration of the Shares under the Securities Act, which has been
declared effective by the Commission under the Securities Act. “Registration
Statement” at any particular time means such registration statement in the form
then filed with the Commission, including any amendment thereto and any
registration statement filed for the purpose of registering additional shares
pursuant to Rule 462(b) of the Securities Act, any document incorporated by
reference therein and all 430B Information and all 430C Information with respect
to such registration statement, that in any case has not been superseded or
modified. For purposes of this definition, 430B Information shall be considered
to be included in the Registration Statement as of the time specified in Rule
430B. The Commission has not issued any order preventing or suspending the use
of any preliminary prospectus or the Prospectus or suspending the effectiveness
of the Registration Statement and no Proceedings or examination for such purpose
are pending before or, to the knowledge of the Company, threatened by the
Commission. The prospectus in the form in which it appeared in the Registration
Statement at the Effective Time is herein called the “Base Prospectus.” Each
preliminary prospectus supplement to the Base Prospectus (including the Base
Prospectus as so supplemented) that described the Shares and the offering
thereof, that omitted the Rule 430B Information and that was distributed to
investors prior to the Applicable Time is herein called a “Time of Sale
Prospectus.” Promptly after the execution and delivery of this Agreement, the
Company will prepare and file with the Commission a final prospectus supplement
to the Base Prospectus relating to the Shares and the offering thereof in
accordance with the provisions of Rule 430B and Rule 424(b) of the Rules and
Regulations. Such final supplemental form of prospectus (including the Base
Prospectus as so supplemented), in the form filed with the Commission pursuant
to Rule 424(b) under the Securities Act is herein called the “Prospectus.” Any
reference herein to the Base Prospectus, the Time of Sale Prospectus or the
Prospectus shall be deemed to refer to and include the documents incorporated by
reference therein as of the date of such prospectus.

 

(b)          Compliance with Registration Requirements. (i) (A) At the time the
Registration Statement initially became effective, (B) at the time of each
amendment thereto for the purposes of complying with Section 10(a)(3) of the
Securities Act (whether by post-effective amendment, incorporated report or form
of prospectus), (C) at the Effective Time relating to the Shares and (D) on the
Closing Date, the Registration Statement conformed and will conform in all
material respects to the requirements of the Securities Act and the Rules and
Regulations and (ii) (A) on its date, (b) at the time of filing the Prospectus
pursuant to Rule 424(b) and (C) on the Closing Date, the Prospectus will conform
in all respects to the requirements of the Securities Act and the Rules and
Regulations. The date of this Agreement is not more than three years subsequent
to the initial effective time of the Registration Statement.

 

(c)          Ineligible Issuer. (i) At the earliest time after the filing of the
Registration Statement that the Company made a bona fide offer (within the
meaning of Rule 164(h)(2)) of the Shares and (ii) at the date of this Agreement,
the Company was not an “ineligible issuer”, except as may result from the
non-timely filing of the Form 8-K/A required in connection with the filing of
the historical financial statements pertaining to the acquisition of Vandalia
Research, Inc., as defined in Rule 405, including (x) the Company or any other
subsidiary in the preceding three years not having been convicted of a felony or
misdemeanor or having been made the subject of a judicial or administrative
decree or order as described in Rule 405 and (y) the Company in the preceding
three years not having been the subject of a bankruptcy petition or insolvency
or similar Proceeding, not having had a registration statement be the subject of
a Proceeding under Section 8 of the Securities Act and no being the subject of a
Proceeding under Section 8A of the Securities Act in connection with the
offering of the Offered Securities, all as described in Rule 405.

 

 8 

 

  

(d)          Accurate Disclosure. As of the Applicable Time, neither the Time of
Sale Prospectus, including any documents incorporated by reference therein, nor
the other information or materials distributed to prospective investors, if any,
stated in Schedule B to this Agreement to be included in the General Disclosure
Package, all considered together (collectively, the “General Disclosure
Package”) included any untrue statement of a material fact or omitted to state
any material fact necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The preceding
sentence does not apply to statements in or omissions from the General
Disclosure Package in reliance upon or in conformity with written information
furnished to the Company by the Placement Agent specifically for use therein.
Each part of the General Disclosure Package, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Shares or until any earlier date that the Company notified or notifies the
Placement Agent as described in the next sentence, did not, does not and will
not include any information that conflicted, conflicts or will conflict with the
information then contained in the Registration Statement. If at any time
following the issuance of a part of the General Disclosure Package there
occurred or occurs an event or development as a result of which such part of the
General Disclosure Package conflicted or would conflict with the information
then contained in the Registration Statement or as a result of which such part
of the General Disclosure Package, if republished immediately following such
event or development, would include an untrue statement of a material fact or
omitted or would omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, (i) the Company has promptly notified or will promptly notify
the Placement Agent and (ii) the Company has promptly amended or will promptly
amend or supplement such part of the General Disclosure Package to eliminate or
correct such conflict, untrue statement or omission.

 

Any reference to the General Disclosure Package or the Prospectus shall be
deemed to refer to and include (i) the Company’s Annual Report on Form 10-K
filed with the Commission on December 14, 2014, as amended on March 6, 2015 (the
“Annual Report”), (ii) the Company’s Proxy Statement on Schedule 14A filed with
the Commission on May 6, 2015, (iii) the Company’s Quarterly Reports on Form
10-Q filed February 9, 2015, May 11, 2015 and August 10, 2015 (the “Quarterly
Reports”) and any other documents filed under the Exchange Act and deemed to be
incorporated by reference into the Registration Statement or the Prospectus or
that so indicate they are being incorporated by reference into the General
Disclosure Package or the Prospectus, as the case may be, or that are expressly
incorporated by reference into the General Disclosure Package pursuant to the
Prospectus, or any amendment or supplement thereto. All documents filed under
the Exchange Act and so deemed to be included in the General Disclosure Package
or the Prospectus, as the case may be, or any amendment or supplement thereto
are hereinafter called the “Exchange Act Reports”. With the exception of the
Form 8-K/A required in connection with the filing of the historical financial
statements pertaining to the acquisition of Vandalia Research, Inc., the
Exchange Act Reports, when they were or are filed with the Commission, conformed
or will conform in all material respects to the applicable requirements of the
Exchange Act and the applicable rules and regulations of the Commission
thereunder.

 

(e)          Subsidiaries. Except as set forth in the Disclosure Schedules or
the SEC Reports, there are no direct or indirect subsidiaries of the Company.
The Company owns, directly or indirectly, all of the capital stock or other
equity interests of each Subsidiary free and clear of any Liens, and all of the
issued and outstanding shares of capital stock of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.

 

(f)          Organization and Qualification. The Company is an entity duly
incorporated and validly existing under the laws of Delaware and of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, with the requisite power and authority to own
and use its properties and assets and to carry on its business as currently
conducted as described in the General Disclosure Package and the Prospectus,
except where the failure to be so qualified or in good standing, as the case may
be, could not have or reasonably be expected to result in: (i) a material
adverse effect on the legality, validity or enforceability of any Transaction
Document, (ii) a material adverse effect on the results of operations, assets,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) or except as set forth in the Disclosure Schedule.
The Subsidiaries are entities duly incorporated or otherwise organized and
validly existing under the laws of the jurisdictions set forth in the Disclosure
Schedule. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

 9 

 

  

(g)          Dividends. No Subsidiary of the Company is currently prohibited,
directly or indirectly, under any agreement or other instrument to which it is a
party or is subject, from paying any dividends to its shareholders, from making
any other distribution on such subsidiary’s issued share capital, from repaying
to the Company or any other Subsidiary of the Company any loans or advances to
such subsidiary from the Company or such other Subsidiary or from transferring
any of such Subsidiary’s properties or assets to any of the Company or other
Subsidiary.

 

(h)          Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and each of the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, assuming due authorization, execution and delivery by
the other parties hereto, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law. The General Disclosure Package and
the Prospectus have been duly authorized by and on behalf of the Company.

 

(i)           No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and the use of proceeds as described in the
General Disclosure Package and the Prospectus, after giving effect, to the
extent applicable, to consents or waivers with respect thereto in full force and
effect as of the Closing, will not result in a material breach or violation of
any of the terms and provisions of, or constitute and default or a Debt
Repayment Triggering Event (as defined below) under, or result in the imposition
of any material lien, charge, encumbrance or defect upon any property or assets
of any of the Company or a Subsidiary, under (i) its charter, memorandum and
articles of association, bylaws or equivalent organizational or constitutive
documents of any of the Company or a Subsidiary, (ii) any statute, rule,
regulation or order of any Governmental Authority having jurisdiction over any
of the Company or a Subsidiary or any of their properties, (iii) to the
Company’s knowledge, any approval, consent, waiver, authorization, exemption,
permission, endorsement or license granted by any Governmental Authority in the
British Virgin Islands, the United States or any other jurisdiction where the
Company or any Subsidiary was incorporated or operates, or (iv) any agreement or
instrument (including each of the Transaction Documents) to which any of the
Company or a Subsidiary is a party or by which any of the Company or a
Subsidiary is bound or to which any of the properties of any of the Company or a
Subsidiary is subject. A “Debt Repayment Triggering Event” means any event or
condition that gives, or with the giving of notice or lapse of time would give,
the holder of any note, debenture or other evidence of Indebtedness (or any
Person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such Indebtedness by any of the
Company or a Subsidiary.

 

 10 

 

  

(j)           Filings, Consents and Approvals. Except as set forth in the
Disclosure Schedules, the Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any Governmental Authority or any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents or the offer, issue and sale of the Securities, the issuance of
Warrant Shares, other than: (i) the filings required pursuant to Section 4.4 of
this Agreement, (ii) the filing with the Commission of the Prospectus and the
Company’s additional registration statement on Form S-3 pursuant to Rule 462(b)
under the Securities Act, (iii) application(s) to each applicable Trading Market
for the listing of the Shares for trading thereon in the time and manner
required thereby, (iv) the filing of Form D with the Commission and such notices
and other filings as are required to be made under applicable state securities
and blue sky laws before or after the Closing, and (v) such consents, waivers
and authorizations that shall be obtained prior to the Closing (collectively,
the “Required Approvals”).

 

(k)          Authorization of the Securities; Registration. The Shares and
Warrants to be sold by the Company and their issue and sale and the underlying
Shares and their issue are duly authorized and, when issued and paid for in
accordance with the applicable Transaction Documents, will be duly and validly
issued, fully paid and free and clear of all Liens imposed by the Company. No
holder of any of the Securities when issued and fully paid is or will be subject
to any personal liability in respect of any liability of the Company by virtue
only of its holding of any such Securities; and except as set forth in the
General Disclosure Package and Prospectus, there are no limitations on the
rights of holders of the Securities to hold or transfer their securities.

 

(l)           Stamp Tax. To the Company’s knowledge, no stamp or other issuance
or transfer taxes or duties are payable by or on behalf of the Placement Agent
or any investor to the government of the United States or any political
subdivision or taxing authority thereof or therein in connection with (i) the
sale and delivery by the Company of the Securities to or for the account of any
investor and (ii) the execution and delivery of the Transaction Documents, in
each case other than income tax that is imposed on the Placement Agent or
investor’s net income in the ordinary course of business and the New York state
stamp tax.

 

(m)         Capitalization. The Company has an issued and fully paid up capital
as set forth in the Disclosure Schedules, and all of the issued share capital of
the Company has been duly and validly authorized and issued, is fully paid and
conforms to the description of the Common Stock contained in the General
Disclosure Package and the Prospectus. All of the issued share capital of each
Subsidiary have been duly and validly authorized and issued, and are fully paid
in accordance with its articles of incorporation, articles of association or
applicable foreign, federal, state and local laws, including, without
limitation, the corporate law of the jurisdiction of the Company’s
incorporation, and are nonassessable, if applicable. Except as set forth in the
Disclosure Schedules, all of the issued share capital or equity interest, as the
case may be, of each Subsidiary is owned directly or indirectly by the Company,
free and clear of all Liens, equities or claims. Except as set forth in the
Disclosure Schedules, the holders of outstanding shares of Common Stock are not
entitled to preemptive or other rights to acquire the Securities. The Company
has not issued any capital stock since its most recently filed periodic report
under the Exchange Act, other than (i) pursuant to the exercise of employee
stock options under the Company’s equity incentive plans, (ii) the issuance of
shares of Common Stock to employees pursuant to the Company’s employee stock
purchase plans and (iii) pursuant to the conversion and/or exercise of Common
Stock Equivalents outstanding as of the date of the most recently filed periodic
report under the Exchange Act. Except as set forth in the Disclosure Schedules,
no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as set forth in in the
Disclosure Schedules and the SEC Reports, there are no outstanding options
(other than options issued pursuant to any employees or directors of the
Company), warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or warrants, rights or
options to purchase from the Company, or obligations of the Company to issue,
shares of Common Stock or any other class of share capital of the Company. There
are no restrictions on subsequent transfers of the Shares under the laws of the
United States except as set forth in the General Disclosure Package and the
Prospectus or giving any Person any right to subscribe for or acquire, any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. Except as
set forth in the Disclosure Schedules, the issuance and sale of the Securities
will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Purchasers) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. All of the outstanding
shares of capital stock of the Company are duly authorized, validly issued,
fully paid and nonassessable, have been issued in compliance in all material
respects with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. Except as set forth in the
Disclosure Schedules, there are no stockholders agreements, voting agreements or
other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.

 

 11 

 

  

(n)          SEC Reports. Except as set forth in the Disclosure Schedule, the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto, documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. Except as set forth in
the Disclosure Schedule, as of their respective dates, the SEC Reports complied
in all material respects with the requirements of the Securities Act and the
Exchange Act, as applicable, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments. Without prejudice
to the generality of anything contained herein, all the operating information
and data included in the General Disclosure Package and the Prospectus were true
and accurate in all material respects as of the respective issue date and will
be true and accurate in all material respects on the Closing Date. Any
statistical, industry-related and market-related data included in the General
Disclosure Package and the Prospectus are based on or derived from sources that
the Company believes to be reliable and accurate, and, to the Company’s
knowledge, the Company has obtained written consent for the use of such data
from such sources to the extent required.

 

(o)          Termination of Contracts. None of the Company or any Subsidiary has
sent or received any communications regarding termination of, or intent not to
renew, any of the contracts or agreements referred to or described in the
General Disclosure Package and the Prospectus, and no such termination or
non-renewal has been threatened by the Company or any Subsidiary or any other
party to such contract or agreement.

 

(p)          Financial Statements. The financial statements included in the
Registration Statement, the General Disclosure Package and the Prospectus,
together with the related notes, present fairly the financial position of the
Company and its consolidated Subsidiaries at the dates indicated and the
statement of operations, shareholders’ equity and cash flows of the Company and
its consolidated Subsidiaries for the periods specified. Said financial
statements have been prepared in conformity with GAAP applied on a consistent
basis throughout the periods involved except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP.

 

(q)          Additional Material Liabilities. Since the date of the latest
audited financial statements included in the General Disclosure Package and the
Prospectus, neither the Company nor a Subsidiary has (i) except in the ordinary
course of business, entered into or assumed any contract, (ii) except in the
ordinary course of business, incurred or agreed to incur any liability
(including any contingent liability) or other obligation, (iii) acquired or
disposed of or agreed to acquire or dispose of any business or any other asset
or (iv) except in the ordinary course of business, assumed or acquired or agreed
to assume or acquire any liabilities (including contingent liabilities), that
would, in any of clauses (i) through (iv) above, be material to the Company
and/or a Subsidiary and that are not otherwise described in the General
Disclosure Package and Prospectus.

 

(r)           The sections in the Annual Report and Quarterly Reports entitled
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” in the General Disclosure Package and Prospectus is accurate in all
material respects. The Company does not have any off-balance sheet transactions,
arrangements, and obligations, including, without limitation, relationships with
unconsolidated entities that are contractually limited to narrow activities that
facilitate the transfer of or access to assets by the Company or a Subsidiary,
such as structured finance entities and special purpose entities that are
reasonably likely to have a material effect on the liquidity of the Company or
any Subsidiary.

 

 12 

 

  

(s)          The sections in the Annual Report and Quarterly Reports under
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations—Critical Accounting Policies” in the General Disclosure Package and
the Prospectus truly, fairly and accurately in all material respects describes
(i) accounting policies which the Company believes are the most important in the
portrayal of the Company’s financial condition and results of operations and
which require management’s most difficult, subjective or complex judgments
(“Critical Accounting Policies”), (ii) judgments and uncertainties affecting the
application of Critical Accounting Policies and (iii) the likelihood that
materially different amounts would be reported under different conditions or
using different assumptions; and the Company’s board of directors and management
have reviewed and agreed with the selection, application and disclosure of
Critical Accounting Policies and have consulted with legal counsel and
independent accountants with regard to such disclosure.

 

(t)           The statements set forth in the General Disclosure Package and the
Prospectus under the captions “Descriptions of the Securities We May Offer,”
“Description of Common Stock,” “Indemnification For Securities Act Liabilities,”
“Prospectus Supplement Summary,” and “Risk Factors,” insofar as they purport to
describe the provisions of the laws and documents referred to therein,
constitute accurate, complete and fair summaries regarding the matters described
therein in all material respects. The statements set forth in the Annual Report
under the captions “Item 1. Business—Governmental and Environmental Regulation,”
“Item 6. Management’s Discussion and Analysis of Financial Condition and Results
of Operations—Liquidity and Capital Resources,” “Item 10. Directors, Executive
Officers and Corporate Governance,” and “Item 11. Executive Compensation,”
insofar as such statements summarize legal matters, agreements, documents or
Proceedings discussed therein, are true and accurate summaries of such matters
described therein in all material respects.

 

(u)          [Reserved.]

 

(v)          Use of Proceeds. The application of the net proceeds from the
offering of the Securities, as described in Section 4.7 or in the General
Disclosure Package and the Prospectus, will not contravene any provision of any
current and applicable laws or the applicable constituent documents of any of
the Company or a Subsidiary or contravene the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement, note, lease or other agreement or instrument currently binding upon
any of the Company or a Subsidiary or any governmental or regulatory
authorization applicable to any of the Company or a Subsidiary.

 

(w)         Material Changes; Undisclosed Events, Liabilities or Developments.
None of the Company or its Subsidiaries has sustained, since the date of the
latest audited financial statements included in the General Disclosure Package
and the Prospectus, any material loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental action, order or decree,
except as set forth in the Disclosure Schedules. Since the respective dates as
of which information is given in the General Disclosure Package and the
Prospectus, (i) there has been no event, occurrence or development that has had
or that would reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any material liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) there has not been any change in the
capitalization or short-term or long-term debt of the Company or any Subsidiary,
other than repayments of debt in accordance with the terms thereof, and neither
the Company nor any Subsidiary has declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock incentive plans. Except as
may be set forth in the Disclosure Schedules, the Company does not have pending
before the Commission any request for confidential treatment of information.
Except for the issuance of the Securities contemplated by this Agreement, there
has been no material adverse change and no other event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or its Subsidiaries or
their respective businesses, prospects, properties, operations, assets or
financial condition, whether or not arising in the ordinary course of business,
that would be required to be disclosed by the Company under applicable
Securities Laws at the time this representation is made or deemed made that has
not been publicly disclosed at least one Trading Day prior to the date that this
representation is made.

 

 13 

 

  

(x)           Litigation. There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. To the knowledge
of the Company, neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

 

(y)          Labor Relations. No labor dispute, work stoppage, slowdown or other
conflict exists or, to the knowledge of the Company, is imminent with respect to
any of the employees of the Company or a Subsidiary, which would reasonably be
expected to result in a Material Adverse Effect. None of the Company’s or its
Subsidiaries’ employees is a member of a union that relates to such employee’s
relationship with the Company or such Subsidiary, and neither the Company nor
any of its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that their relationships with their
employees are good. To the knowledge of the Company, no executive officer of the
Company or any Subsidiary, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters. The Company and its Subsidiaries are in material compliance
with all federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours in the United States and in each other jurisdiction in which it
is incorporated or operates. No material labor dispute, work stoppage, slowdown,
or other conflict with the employees of the Company or any Subsidiary exists or,
to the Company’s knowledge, is threatened, except where the failure to be in
compliance would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(z)          Compliance. None of the Company or any Subsidiary is (i) in
material breach of or in default under any laws, regulations, rules, orders,
decrees, guidelines or notices of the United States or any other jurisdiction
where it was incorporated or operates, (ii) in material breach of or in default
under any approval, consent, waiver, authorization, exemption, permission,
endorsement or license granted by any court or governmental agency or body or
any stock exchange authorities (each a “Governmental Authority”) in the United
States or any other jurisdiction in which it was incorporated or operates, (iii)
in violation of its constituent documents or (iv) in default in the performance
or observance of any obligation, agreement, covenant or condition contained in
any indenture, mortgage, deed of trust, loan agreement, lease or other agreement
or instrument to which it is a party or by which it or any of its properties may
be bound except, with respect to clause (iv), where any default would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

 14 

 

  

(aa)        Regulatory Matters. Except as described in the Registration
Statement, the General Disclosure Package and the Prospectus, the Company and
each of its subsidiaries: (A) are and at all times have been in material
compliance with all applicable statutes, rules and regulations governing the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer for sale, storage,
import, export or disposal of any product sold, under development, manufactured
or distributed by the Company or any subsidiary (“Applicable Regulatory Laws”);
(B) have not received any correspondence or written notice from any other
federal, state, local, national or foreign governmental or regulatory authority
alleging or asserting material noncompliance with any Applicable Regulatory Laws
or any licenses, certificates, approvals, clearances, authorizations, permits
and supplements or amendments thereto required by any such Applicable Regulatory
Laws (“Authorizations”); (C) possess all material Authorizations and such
Authorizations are valid and in full force and effect and neither the Company
nor any subsidiary is in material violation of any term of any such
Authorizations; (D) have not received written notice of any Proceeding, hearing,
enforcement, investigation, arbitration or other action from any federal, state,
local, national or foreign governmental or regulatory authority or third party
alleging that any product, operation or activity is in material violation of any
Applicable Regulatory Laws or Authorizations and has no knowledge that any
federal, state, local, national or foreign governmental or regulatory authority
or third party is considering any such Proceeding; (E) have not received written
notice that any federal, state, local, national or foreign governmental or
regulatory authority has taken, is taking or intends to take action to limit,
suspend, modify or revoke any material Authorizations and has no knowledge that
any other federal, state, local, national or foreign governmental or regulatory
authority has threatened such action; and (F) have filed, obtained, maintained
or submitted all reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments as required by any Applicable
Regulatory Laws or Authorizations except where the failure to file such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments would not result in a material adverse effect on the
Company and its subsidiaries, taken as a whole, and that all such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments were materially complete and correct on the date filed
(or were corrected or supplemented by a subsequent submission).

 

(bb)       Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all tangible personal property owned by them that is
material to the business of the Company and the Subsidiaries, in each case free
and clear of all Liens, except for (i) Liens as do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries and
(ii) Liens for the payment of federal, state or other taxes, for which
appropriate reserves have been made in accordance with GAAP and, the payment of
which is neither delinquent nor subject to penalties. Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases with which the Company and the
Subsidiaries are in compliance in all material respects.

 

(cc)        Intellectual Property. The Company and each Subsidiary owns,
possesses, licenses or has other rights to use the patents and patent
applications, copyrights, trademarks, service marks, trade names, Internet
domain names, technology, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary rights) and other intellectual property
necessary or used in any material respect to conduct its business in the manner
in which it is being conducted and in the manner in which it is contemplated as
set forth in the General Disclosure Package and the Prospectus (collectively,
the “Intellectual Property”). To the knowledge of the Company, none of the
Intellectual Property is unenforceable or invalid; none of the Company or any
Subsidiary has received any notice of violation or conflict with (and none of
the Company or a Subsidiary knows of any basis for violation or conflict with)
rights of others with respect to the Intellectual Property; there are no pending
or, to the Company’s knowledge, threatened Proceedings or claims by others that
allege any of the Company or a Subsidiary is infringing any patent, trade
secret, trademark, service mark, copyright or other intellectual property or
proprietary right. To the knowledge of the Company, the discoveries, inventions,
products or processes of the Company or a Subsidiary referenced in the General
Disclosure Package and the Prospectus do not violate or conflict with any
intellectual property or proprietary right of any third Person, or any
discovery, invention, product or process that is the subject of a patent
application filed by any third Person; no officer, director or employee of any
of the Company or a Subsidiary is in or has ever been in violation of any term
of any patent non-disclosure agreement, invention assignment agreement, or
similar agreement relating to the protection, ownership, development use or
transfer of the Intellectual Property or, to the Company’s knowledge, any other
intellectual property, except where any violation would not, individually or in
the aggregate, have a Material Adverse Effect. None of the Company or any
Subsidiary are in breach of, and have complied in all material respects with all
terms of, any license or other agreement relating to the Intellectual Property.
There are no contracts or other documents related to the Intellectual Property
required to be described in or filed as an exhibit to the General Disclosure
Package and the Prospectus other than those described in or filed as an exhibit
to the General Disclosure Package and the Prospectus. Except as disclosed in the
General Disclosure Package and the Prospectus, none of the Company or a
Subsidiary is subject to any non-competition or other similar restrictions or
arrangements relating to any business or service anywhere in the world. The
Company and each Subsidiary has taken all necessary and appropriate steps to
protect and preserve the confidentiality of applicable Intellectual Property
(“Confidential Information”). All use or disclosure of Confidential Information
owned by the Company or a Subsidiary by or to a third party has been pursuant to
a written agreement between the Company and/or Subsidiary and such third party.
All use or disclosure of Confidential Information not owned by the Company or a
Subsidiary has been pursuant to the terms of a written agreement between the
Company and/or Subsidiary and the owner of such Confidential Information, or is
otherwise lawful.

 

 15 

 

  

(dd)       Patents. The pending patent applications set forth in the General
Disclosure Package and the Prospectus (the “Pending Patents”) are being
diligently prosecuted by the Company and/or Subsidiaries. To the Company’s
knowledge, there is no existing patent or published patent application that
would interfere, conflict with or otherwise adversely affect the validity,
enforcement or scope of the Pending Patents if claims of such Pending Patents
were issued in substantially the same form as currently written. No security
interests or other Liens have been created with respect to the Pending Patents;
and the Pending Patents have not been exclusively licensed to another entity or
Person.

 

(ee)        Insurance. The Company and the Subsidiaries each maintain insurance
covering their respective properties as the Company reasonably deems adequate.
Such insurance protects the Company and the Subsidiaries against such losses and
risks and in such amounts as are reasonably prudent and customary in the
businesses in which the Company and the Subsidiaries are engaged, including, but
not limited to, directors and officers insurance coverage. Neither the Company
nor any Subsidiary has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost. There is no material insurance
claim made by or against the Company or any Subsidiary pending, threatened or
outstanding and no facts or circumstances exist which would reasonably be
expected to give rise to any such claim. All due premiums in respect of such
insurance have been paid.

 

(ff)         Transactions With Affiliates and Employees. Except as set forth in
the General Disclosure Package and the Prospectus, none of the officers or
directors of the Company or any Subsidiary and, to the knowledge of the Company,
none of the employees of the Company or any Subsidiary (including his/her
spouse, children, or any company or undertaking in which he/she holds a
controlling interest) is presently a party to any transaction with the Company
or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock incentive plan of the Company. There are no relationships or
transactions between the Company and/or a Subsidiary on the one hand and the
Company’s affiliates, officers and directors or their shareholders, customers or
suppliers on the other hand, which are not disclosed as required in the General
Disclosure Package and the Prospectus.

 

(gg)       Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date. Other than
as set forth in the SEC Reports, the Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company and the Subsidiaries have established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and the Subsidiaries and designed such disclosure
controls and procedures to ensure that information required to be disclosed by
the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, except for the Company’s obligation to file
a Current Report on Form 8-K containing financial statements of Vandalia
Research, Inc. The Company’s certifying officers have evaluated the
effectiveness of the disclosure controls and procedures of the Company and the
Subsidiaries as of the end of the period covered by the most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
internal control over financial reporting (as such term is defined in the
Exchange Act) of the Company and its Subsidiaries that have materially affected,
or is reasonably likely to materially affect, the internal control over
financial reporting of the Company and its Subsidiaries except in connection
with any non-timely filing of the Company’s required Current Report on Form 8-K
containing financial statements of Vandalia Research, Inc.

 

 16 

 

  

(hh)       A member of the Audit Committee of the Company (the “Audit
Committee”) has confirmed to the Chief Executive Officer or Chief Financial
Officer of the Company that the Audit Committee is not reviewing or
investigating, and neither the Company’s independent auditors nor its internal
auditors have recommended that the Audit Committee review or investigate, (i)
any matter which could result in a restatement of the Company’s financial
statements for any annual or interim period during the current or prior three
fiscal years; or (ii) any significant deficiency, material weakness, change in
internal controls or fraud involving management or other employees who have a
significant role in internal controls other than as set forth in the SEC
Reports.

 

(ii)          Certain Fees. Except as set forth in the Prospectus, no brokerage
or finder’s fees or commissions are or will be payable by the Company or any
Subsidiary to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. To the knowledge of the Company, the
Purchasers shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by the Transaction Documents.

 

(jj)          Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Shares and Warrants, will
not be or be an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

(kk)        Registration Rights. Other than as set forth in the Disclosure
Schedules, no Person has any right to cause the Company or any Subsidiary to
effect the registration under the Securities Act of any securities of the
Company or any Subsidiary.

 

(ll)          Except as set forth in the Disclosure Schedules, Company has not
sold, issued or distributed any shares during the six-month period preceding the
date hereof, including any sales pursuant to Rule 144A, Regulation D or
Regulation S promulgated under the Securities Act, other than shares issued
pursuant to employee benefit plans, qualified share option plans or other
employee compensation plans or pursuant to outstanding options, rights or
warrants.

 

(mm)      Securities Exchange Act Registration; Listing and Maintenance
Requirements. The Common Stock is registered pursuant to Section 12(b) or 12(g)
of the Exchange Act, and the Company has taken no action designed to, or which
to its knowledge is likely to have the effect of, terminating the registration
of the Common Stock under the Exchange Act nor has the Company received any
notification that the Commission is contemplating terminating such registration.
The Common Stock outstanding as of the date hereof is listed on the NASDAQ
Capital Market. Except as set forth in the General Disclosure Package and the
Prospectus, the Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market. The Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with all such listing and maintenance requirements. The Common
Stock is currently eligible for electronic transfer through the Depository Trust
Company or another established clearing corporation and the Company is current
in payment of the fees to the Depository Trust Company (or such other
established clearing corporation) in connection with such electronic transfer.

 

 17 

 

  

(nn)        Application of Takeover Protections. The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents as set forth therein, including without limitation as a
result of the Company’s issuance of the Securities and the Purchasers’ ownership
of the Securities as set forth in the Transaction Documents.

 

(oo)        Disclosure. Except with respect to the material terms and conditions
of the transactions contemplated by the Transaction Documents, the Company
confirms that neither it nor any other Person acting on its behalf has provided
any of the Purchasers or their agents or counsel with any information that it
believes constitutes or might constitute material, non-public information which
is not otherwise disclosed in the Prospectus. The Company understands and
confirms that the Purchasers will rely on the foregoing representation in
effecting transactions in securities of the Company. All of the disclosure
furnished by or on behalf of the Company to the Purchasers regarding the Company
and its Subsidiaries, their respective businesses and the transactions
contemplated hereby, including the Disclosure Schedules to this Agreement, taken
as a whole, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading. The Company acknowledges and agrees that no Purchaser makes or
has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.

 

(pp)        No Integrated Offering. Except as required by this Agreement and
assuming the accuracy of the Purchasers’ representations and warranties set
forth in Section 3.2, neither the Company, nor any of its Affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of (i) the
Securities Act which would require the registration of any such securities under
the Securities Act, or (ii) any applicable shareholder approval provisions of
any Trading Market on which any of the securities of the Company are listed or
designated.

 

(qq)        Solvency. Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder, (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, consolidated and projected capital requirements and
capital availability thereof, and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid. The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
The Disclosure Schedules set forth all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments. For the purposes of this Agreement, “Indebtedness”
means (x) any liabilities for borrowed money or amounts owed in excess of
$150,000 (other than trade accounts payable incurred in the ordinary course of
business), (y) all guaranties, endorsements and other contingent obligations in
respect of indebtedness of others, whether or not the same are or should be
reflected in the Company’s consolidated balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (z)
the present value of any lease payments in excess of $150,000 due under leases
required to be capitalized in accordance with GAAP. Neither the Company nor any
Subsidiary is in default with respect to any Indebtedness.

 

 18 

 

  

(rr)         Tax Status. Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

(ss)        Foreign Corrupt Practices. The Company and each Subsidiary and, to
their knowledge, their affiliates and each of their respective officers,
directors, supervisors, managers, agents and employees has not violated, its
participation in the offering will not violate, and it has instituted and
maintains policies and procedures designed to (i) ensure continued compliance
with anti-bribery laws, including but not limited to, any applicable law, rule,
or regulation of any locality, including but not limited to any law, rule, or
regulation promulgated to implement the OECD Convention on Combating Bribery of
Foreign Public Officials in International Business Transactions, signed December
17, 1997, the FCPA or any other applicable law, rule or regulation of similar
purpose and scope or (ii) prohibit (A) the use of corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity, (B) the making of any direct or indirect unlawful payment to
any government official or employee from corporate funds or (C) the making of
any bribe, rebate, payoff, influence payment, kickback or other unlawful payment
(collectively, the “Anti-Bribery Laws”). Neither the Company nor any Subsidiary,
nor to the knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any Subsidiary, has (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law, or (iv) violated in any
material respect any provision of the Anti-Bribery Laws.

 

(tt)          The Company and each Subsidiary, and, to their knowledge, their
affiliates and each of their respective officers, directors, supervisors,
managers, agents, and employees, has not violated, its participation in the
offering will not violate, and it has instituted and at all times has maintained
policies and procedures designed to ensure continued compliance with the
anti-money laundering laws, regulations or government guidance regarding
anti-money laundering, and international anti-money laundering principals or
procedures of the United States and any related or similar statutes, rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”), and no Proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its Subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.

 

(uu)        Accountants. The Company’s accounting firm is set forth in the
General Disclosure Package and the Prospectus. To the knowledge and belief of
the Company, such accounting firm (i) is a registered public accounting firm as
required by the Exchange Act and (ii) shall express its opinion with respect to
the financial statements to be included in the Company’s annual report for the
fiscal year ending September 30, 2015.

 

(vv)        Acknowledgment Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

 

 19 

 

  

(ww)       Acknowledgement Regarding Purchaser’s Trading Activity. Anything in
this Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(h) and 4.14 hereof), it is understood and acknowledged by the
Company that: (i) none of the Purchasers has been asked by the Company to agree,
nor has any Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term; (ii)
past or future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, presently may have a
“short” position in the Common Stock, and (iv) each Purchaser shall not be
deemed to have any affiliation with or control over any arm’s length
counter-party in any “derivative” transaction. The Company further understands
and acknowledges that (y) one or more Purchasers may engage in hedging
activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Warrant Shares deliverable with respect to Securities are being determined,
and (z) such hedging activities (if any) could reduce the value of the existing
stockholders' equity interests in the Company at and after the time that the
hedging activities are being conducted. The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.

 

(xx)         Regulation M Compliance. The Company has not, and to its knowledge,
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities except to the extent otherwise permitted by law, (ii) sold, bid for,
purchased, or, paid any compensation for soliciting purchases of, any of the
Securities, or (iii) since January 1, 2013, except as disclosed in the Company’s
SEC Reports, paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company, other than, in the case
of clauses (ii) and (iii), compensation paid to the Placement Agent in
connection with the placement of the Securities or as otherwise set forth in the
Prospectus.

 

(yy)        The Company and each Subsidiary and their respective properties,
assets and operations are in compliance in all material respects with and hold
all permits, authorizations and approvals required under Environmental Laws (as
defined below). There are no past, present or reasonably anticipated future
events, conditions, circumstances, activities, practices, actions, omissions or
plans that could reasonably be expected to give rise to any material costs or
liabilities to the Company or any Subsidiary under, or to interfere with or
prevent compliance by any of the Company or a Subsidiary with, Environmental
Laws. To the Company’s knowledge, none of the Company or any Subsidiary (i) is
the subject of any investigation, (ii) has received any written notice or claim,
(iii) is a party to or affected by any pending or threatened Proceeding, (iv) is
bound by any judgment, decree or order or (v) has entered into any agreement, in
each case relating to any alleged violation of any Environmental Law or any
actual or alleged release or threatened release or cleanup at any location of
any Hazardous Materials (as defined below), except where (i), (ii), (iii) and
(iv) would not, individually or in the aggregate, have a Material Adverse
Effect. As used herein, “Environmental Law” means any national, provincial,
municipal or other local or foreign law, statute, ordinance, rule, regulation,
order, notice, directive, decree, judgment, injunction, permit, license,
authorization or other binding requirement, or common law, relating to health,
safety or the protection, cleanup or restoration of the environment or natural
resources, including those relating to the distribution, processing, generation,
treatment, storage, disposal, transportation, other handling or release or
threatened release of Hazardous Materials, and “Hazardous Materials” means any
material (including, without limitation, pollutants, contaminants, hazardous or
toxic substances or wastes) that is regulated by or may give rise to liability
under any Environmental Law.

 

 20 

 

  

(zz)         Office of Foreign Assets Control. Neither the Company nor any
Subsidiary nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”). None of the Company or any Subsidiary, nor,
to the knowledge of any of the Company or a Subsidiary, any director, officer,
agent, employee, affiliate or Person acting on behalf of any of the Company or a
Subsidiary (i) has been or is, or is controlled or owned by an individual or
entity that has been or is or is, subject to (A) any trade, economic or military
sanctions administered by or issued against any nation by the United Nations or
any governmental or regulatory authority of the United States, United Kingdom,
Australia, Germany, Hong Kong, Canada, France, Switzerland and Italy, including
the Office of Foreign Assets Control of the United States Treasury Department
(including but not limited to the designation as a “specially designated
national or blocked person” thereunder), the United Nations Security Council,
Her Majesty’s Treasury of the United Kingdom or any other relevant sanctions
authority, or any orders or licenses publicly issued under the authority of any
of the foregoing, or (B) any sanctions or requirements imposed by, or based upon
the obligations or authorizations set forth in, the United States Trading With
the Enemy Act, the United States International Emergency Economic Powers Act,
the United States United Nations Participation Act, the United States Syria
Accountability and Lebanese Sovereignty Act, or the United States Iran Sanctions
Act of 2006, all as amended, or any foreign assets control regulations of the
United States Treasury Department (including but not limited to 31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto (collectively, “Sanctions”), (ii) has been or is located,
organized or resident in a country or territory that is the subject of Sanctions
(including, without limitation, Burma/Myanmar, Cuba, Iran, Libya, North Korea,
Sudan and Syria) or (iii) has violated, will though its participation in the
offering violate or failed to institute and maintain policies and procedures
designed to ensure continued compliance with Sanctions. To the knowledge of the
Company, there have been no transactions or connections between the Company or
any Subsidiary, on the one hand, and any country, Person, or entity in countries
subject to Sanctions or who perform contracts in support of projects in or for
the benefit of those countries, on the other hand other than de minimis sales to
customers in Iran in 2010.

 

(aaa)      None of the Company nor any Subsidiary has entered into any
memorandum of understanding, letter of intent, definitive agreement or any
similar agreements with respect to a merger or consolidation or a material
acquisition or disposition of assets, technologies, business units or
businesses.

 

(bbb)     U.S. Real Property Holding Corporation. The Company is not and has
never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Purchaser’s request.

 

(ccc)      Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”). Neither the Company nor any of
its Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent or more of the total equity of a bank or any entity that
is subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(ddd)     Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Warrants or the
Warrant Shares issuable upon exercise thereof by the Company to the Purchasers
as contemplated hereby.

 

(eee)      No Disqualification Events. Knowledge of the Company, with respect to
the Warrant and Warrant Shares to be offered and sold hereunder in reliance on
Rule 506 under the Securities Act, none of the Company, any of its predecessors,
any affiliated issuer, any director, executive officer, other officer of the
Company participating in the offering hereunder, or, to any beneficial owner (as
that term is defined in Rule 13d 3 under the Exchange Act) of 20% or more of the
Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event.

 

(fff)        Other Covered Persons. Other than the Placement Agent, the Company
is not aware of any person (other than any Issuer Covered Person) that has been
or will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of any Securities.

 

 21 

 

  

(ggg)     No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.

 

(hhh)     Notice of Disqualification Events. The Company will notify the
Purchasers and the Placement Agent in writing, prior to the Closing Date, of (i)
any Disqualification Event relating to any Issuer Covered Person and (ii) any
event that would, with the passage of time, reasonably be expected to become a
Disqualification Event relating to any Issuer Covered Person, in each case of
which it is aware.

 

(iii)         No Oral Representations. Neither the Company nor any other Person
on behalf of the Company has made or makes any oral representations or
warranties as to the accuracy or completeness of any information regarding the
Company furnished or made available to any Purchaser or its representatives or
as to the future revenue, profitability or success of the Company, or any
representation or warranty arising from statute or otherwise in law.

 

(jjj)         Shell Company Status. The Company is not, and has not been for the
preceding five years, an issuer identified in, or subject to, Rule 144(i).

 

3.2         Representations and Warranties of the Purchasers. Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein):

 

(a)          Organization; Authority. Such Purchaser is either an individual or
an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of this Agreement and performance by such Purchaser
of the transactions contemplated by this Agreement have been duly authorized by
all necessary corporate, partnership, limited liability company or similar
action, as applicable, on the part of such Purchaser. Each Transaction Document
to which it is a party has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(b)          No Conflicts. The execution, delivery and performance by such
Purchaser of the Transaction Documents to which it is a party and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents, if
any, of such Purchaser or (ii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Purchaser, except for such violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Purchaser to perform its obligations
hereunder.

 

(c)          Understandings or Arrangements. Such Purchaser is acquiring the
Securities as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities (this representation and warranty not
limiting such Purchaser’s right to sell the Securities pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws). Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business. Specifically, such Purchaser understands
that the Warrants and the Warrant Shares are “restricted securities” and have
not been registered under the Securities Act or any applicable state securities
law and is acquiring such Securities as principal for its own account, not as
nominee or agent, and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell such
Securities pursuant to a registration statement, if applicable, or otherwise in
compliance with applicable federal and state securities laws).

 

 22 

 

  

(d)          Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents, and such Purchaser confirms that it has not relied on the
advice of any other Purchaser or party’s business advisors and/or legal counsel
in making such decision. Such Purchaser understands that nothing in this
Agreement or any other materials presented by or on behalf of the Company to the
Purchaser in connection with the purchase of the Securities constitutes legal,
tax or investment advice. Such Purchaser has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Securities.

 

(e)          Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants, it will be either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act. Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act. Such Purchaser has a
substantive, pre-existing relationship with the Company and/or the Placement
Agent.

 

(f)           Experience of Such Purchaser; Holding of Securities. Such
Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, and has so evaluated the merits and risks of such investment.
Such Purchaser is able to bear the economic risk of an investment in the
Securities and, at the present time, is able to afford a complete loss of such
investment. The Purchaser understands that there is no established market for
the Warrants or Warrant Shares, nor is any such market expected to develop.

 

(g)          Access to Information. Such Purchaser acknowledges that it has had
the opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the General Disclosure Package and the Prospectus and has
been afforded, (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and the
merits and risks of investing in the Securities; (ii) access to information
about the Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Such Purchaser acknowledges and agrees that neither the Placement
Agent nor any Affiliate of the Placement Agent has provided such Purchaser with
any information or advice with respect to the Securities nor is such information
or advice necessary or desired. Neither the Placement Agent nor any Affiliate
has made or makes any representation as to the Company or the quality of the
Securities and the Placement Agent and any Affiliate may have acquired
non-public information with respect to the Company which such Purchaser agrees
need not be provided to it. In connection with the issuance of the Securities to
such Purchaser, neither the Placement Agent nor any of its Affiliates has acted
as a financial advisor or fiduciary to such Purchaser.

 

(h)          Certain Transactions and Confidentiality. Other than consummating
the transactions contemplated hereunder, such Purchaser has not, nor has any
Person acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any purchases or sales, including Short Sales,
of the securities of the Company during the period commencing as of the time
that such Purchaser first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder and ending immediately prior to
the execution hereof. Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement. Other than to other Persons party to this
Agreement, such Purchaser has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction). Notwithstanding the foregoing, for avoidance of
doubt, nothing contained herein shall constitute a representation or warranty,
or preclude any actions, with respect to the identification of the availability
of, or securing of, available shares to borrow in order to effect Short Sales or
similar transactions in the future.

 

 23 

 

  

(i)           No General Solicitation. Such Purchaser is not purchasing the
Warrants or the Warrant Shares as a result of the Registration Statement or any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or, to such Purchaser’s
knowledge, any other general solicitation or general advertisement.

 

(j)           Beneficial Ownership. Such Purchaser represents that neither such
Purchaser nor any group of Purchasers (as identified in a public filing made
with the SEC) of which such Purchaser is a part in connection with the
transactions contemplated hereby, acquired, or obtained the right to acquire,
4.99% or more of the Common Stock (or securities convertible into or exercisable
for Common Stock) or the voting power of the Company on a post-transaction
basis.

 

(k)          Such Purchaser acknowledges and agrees that neither the Company nor
any other Person has made any oral representation or warranty as to the Company
or this Agreement.

 

(l)           Reliance on Exemptions. Such Purchaser understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

 

(m)         No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(n)          Residency. If such Purchaser is an entity, such Purchaser’s
principal executive offices are, and if such Purchaser is a natural person, such
Purchaser’s principal residence is, in the jurisdiction set forth immediately
below such Purchaser’s name on such Purchaser’s signature page hereto, and all
communications between such Purchaser and the Company regarding the transactions
contemplated by this Agreement took place within or from the state of such
principal executive offices or principal residence.

 

(o)          Disqualification Events. No Purchaser that beneficially holds or
will hold after the Closing 20% or more of the Company’s voting stock, nor, to
the extent it has them, any of such Purchaser’s shareholders, members, managers,
general or limited partners, directors, affiliates or executive officers, are
subject to any Disqualification Event, except for a Disqualification Event
covered by Rule 506(d)(2) or (d)(3). The purchase of the Securities by any
Purchaser that beneficially holds or will hold after the Closing 20% or more of
the Company’s voting stock will not subject the Company to any Disqualification
Event. “Disqualification Event” shall mean any of the disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act.

 

(p)          Brokers and Finders. Other than the Placement Agent, no broker or
finder has acted for the Subscriber in connection with its purchase of any
Security and no broker or finder is entitled to any broker’s or finder’s fees or
other commissions in connection therewith based on agreements between the
Subscriber and any broker or finder.

 

 24 

 

  

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

Article IV

OTHER AGREEMENTS OF THE PARTIES

 

4.1         Removal of Legends.

 

(a)          The Warrants and Warrant Shares may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of Warrants or Warrant Shares other than pursuant to an effective
registration statement or Rule 144, to the Company or to an Affiliate of a
Purchaser or in connection with a pledge as contemplated in Section 4.1(b), the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor and reasonably acceptable to the Company,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Warrant or Warrant Shares under the Securities Act. The Company
anticipates that as of November 27, 2015, it will be unable to file the Form
8-K/A required in connection with the filing of the historical financial
statements pertaining to the acquisition of Vandalia Research, Inc. As a result,
the Company anticipates that it will not be eligible to register securities on
Form S-3 from such date until at least December 1, 2016 (exclusive of any time
necessary prior to the effectiveness of any Form S-3 filed on or after such date
of eligibility).

 

(b)          The Purchasers agree to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Warrants or Warrant Shares in the
following form:

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Warrants or Warrant Shares to
a financial institution that is an “accredited investor” as defined in Rule
501(a) under the Securities Act and Rules and Regulations thereunder and, if
required under the terms of such arrangement, such Purchaser may transfer
pledged or secured Warrants or Warrant Shares to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval of the
Company and no legal opinion of legal counsel of the pledgee, secured party or
pledgor shall be required in connection therewith. Further, no notice shall be
required of such pledge. Any such pledge will be conducted in compliance with
the Securities Act and the Rules and Regulations thereunder. At the appropriate
Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Warrants and Warrant Shares may
reasonably request in connection with a pledge or transfer of the Warrants or
Warrant Shares.

 

 25 

 

  

(c)          Certificates evidencing the Warrant Shares shall not contain any
legend (including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement covering the resale of such security is effective under
the Securities Act (provided, however, that it is acknowledged and agreed that
no Purchaser is entitled to any registration rights with respect to, and the
Company is not obligated to prepare or file any registration statement for the
resale of, any Warrant or Warrant Share), (ii) following any sale of such
Warrant Shares pursuant to Rule 144, (iii) if such Warrant Shares are eligible
for sale under Rule 144 without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such Warrant Shares and without volume or manner-of-sale restrictions or (iv) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission) (“Effective Date”). The Company shall cause the Transfer Agent
to remove the legend on the certificate evidencing the Warrant Shares promptly
after the Effective Date upon the request of a holder thereof. If all or any
portion of a Warrant is exercised at a time when there is an effective
registration statement to cover the resale of the Warrant Shares, or if such
Warrant Shares may be sold under Rule 144 and the Company is then in compliance
with the current public information required under Rule 144, or if the Warrant
Shares may be sold under Rule 144 without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such Warrant Shares and without volume or manner-of-sale restrictions or if such
legend is not otherwise required under applicable requirements of the Securities
Act (including judicial interpretations and pronouncements issued by the staff
of the Commission) then such Warrant Shares shall be issued free of all legends.
The Company agrees that following the Effective Date or at such time as such
legend is no longer required under this Section 4.1(c), it will, no later than
three Trading Days following the delivery by a Purchaser to the Company or the
Transfer Agent of a certificate representing Warrant Shares, as applicable,
issued with a restrictive legend (such third Trading Day, the “Legend Removal
Date”), deliver or cause to be delivered to such Purchaser a certificate
representing such shares that is free from all restrictive and other legends.
The Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 4. Notwithstanding anything to the contrary contained herein, Warrant
Shares subject to legend removal hereunder shall be transmitted by the Transfer
Agent to the Purchaser by crediting the account of the Purchaser’s prime broker
with the Depository Trust Company System as directed by such Purchaser.

 

(d)          The Shares shall be issued free of legends.

 

4.2         Furnishing of Information.

 

(a)          Until the earliest of the time that (i) no Purchaser (without
giving effect to any assignments pursuant to Section 5.7 except to a Purchaser’s
Affiliate) owns Securities as shown on the stock records of the Company
maintained by the Company’s transfer agent or, with respect to the Warrants, as
shown on the warrant registry maintained by the Company or its transfer agent or
(ii) the Warrants have expired, the Company covenants to maintain the
registration of the Common Stock under Section 12(b) or 12(g) of the Exchange
Act and to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act, with the exception of the
Form 8-K/A required in connection with the filing of the historical financial
statements pertaining to the acquisition of Vandalia Research, Inc., which the
Company believes will be filed after the required filing date of November 27,
2015.

 

(b)          During the period commencing from the six (6) month anniversary of
the date hereof and ending at such time that all of the Warrant Shares may be
sold without the requirement for the Company to be in compliance with Rule
144(c)(1) and otherwise without restriction or limitation pursuant to Rule 144,
such period not to exceed thirty-six (36) months from the date hereof, the
Company shall use commercially reasonably efforts to satisfy and remain in
compliance with the current public information requirement under Rule
144(c).Nothing herein shall limit such Purchaser’s right to pursue actual
damages for the Public Information Failure, and such Purchaser shall have the
right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.

 

(c)          The Company will promptly advise the Placement Agent of any
proposal to amend or supplement the Registration Statement at any time and the
Company will advise the Placement Agent promptly of (i) the filing of any such
amendment or supplement; (ii) any request by the Commission or its staff for any
amendment to the Registration Statement or for any additional information; (iii)
the institution by the Commission of any stop order Proceedings in respect of
the Registration Statement or the threatening of any Proceeding for that
purpose; and (iv) the receipt by the Company of any such notification with
respect to the suspension of the qualification of the Offered Securities in any
jurisdiction or the institution or threatening of any Proceedings for that
purpose. The Company will use its best efforts to prevent the issuance of any
such stop order or the suspension of any such qualification and, if issued, to
obtain as soon as possible the withdrawal thereof.

 

 26 

 

  

4.3         Integration. Except as required by this Agreement, the Company shall
not sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
would be integrated with the offer or sale of the Warrants in a manner that
would require registration under the Securities Act of the sale of the Warrants
or that would be integrated with the offer or sale of the Securities for
purposes of the rules and regulations of any Trading Market such that it would
require shareholder approval prior to the closing of such other transaction
unless shareholder approval is obtained before the closing of such subsequent
transaction.

 

4.4         Securities Laws Disclosure; Publicity. The Company shall by 9:00
a.m. (New York City time) on the date hereof, (a) issue a press release
disclosing the material terms of the transactions contemplated hereby, and (b)
file a Current Report on Form 8-K, including the Transaction Documents
(including the Disclosure Schedules) as exhibits thereto (the “8-K Filing”),
with the Commission no later than 9:00 a.m. on the date hereof. From and after
the filing of the 8-K Filing, the Company represents to the Purchasers that it
shall have publicly disclosed all material, non-public information delivered to
any of the Purchasers by the Company or any of its Subsidiaries, or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents. In addition, effective
upon the filing of the 8-K Filing, the Company acknowledges and agrees that any
and all confidentiality or similar obligations under any agreement, whether
written or oral, between the Company, any of its Subsidiaries or any of their
respective officers, directors, agents, employees or Affiliates on the one hand,
and any of the Purchasers or any of their Affiliates on the other hand, shall
terminate. The Company and each Purchaser shall consult with each other in
issuing any other press releases with respect to the transactions contemplated
hereby, and neither the Company nor any Purchaser shall issue any such press
release nor otherwise make any such public statement without the prior consent
of the Company, with respect to any press release of any Purchaser, or without
the prior consent of each Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of such Purchaser, except (a) as required by federal
securities law in connection with the filing of final Transaction Documents with
the Commission or any registration statement relating to the Warrants and (b) to
the extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Purchasers with prior notice of such
disclosure permitted under this clause (b).

 

4.5         Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents as set forth therein.

 

4.6         Public Information. At any time during the period commencing from
the six (6) month anniversary of the Closing Date and ending at such time that
all of the Securities, if a registration statement is not available for the
resale of all of the Securities, may be sold without restriction or limitation
pursuant to Rule 144 and without the requirement to be in compliance with Rule
144(c)(1), if the Company shall (i) fail for any reason to satisfy the
requirements of Rule 144(c)(1) or (ii) if the Company has ever been an issuer
described in Rule 144(i)(1)(i) or becomes such an issuer in the future, and the
Company shall fail to satisfy any condition set forth in Rule 144(i)(2) (a
“Public Information Failure”) then, as partial relief for the damages to any
holder of Securities by reason of any such delay in or reduction of its ability
to sell the Securities (which remedy shall not be exclusive of any other
remedies available at law or in equity), the Company shall pay to each such
holder an amount in cash equal to one and one-half percent (1.5%) of the
aggregate purchase price of such holder's Securities on the day of a Public
Information Failure and on every thirtieth day (pro-rated for periods totaling
less than thirty days) thereafter until the earlier of (i) the date such Public
Information Failure is cured and (ii) such time that such public information is
no longer required pursuant to Rule 144. The payments to which a holder shall be
entitled pursuant to this Section 4.6 are referred to herein as “Public
Information Failure Payments.” Public Information Failure Payments shall be paid
on the earlier of (I) the last day of the calendar month during which such
Public Information Failure Payments are incurred and (II) the third Business Day
after the event or failure giving rise to the Public Information Failure
Payments is cured. In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure. Payments
shall bear interest at the rate of 1.5% per month (prorated for partial months)
until paid in full.

 

 27 

 

  

4.7         Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other Person acting on
its behalf will provide any Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have entered into a
written agreement with the Company regarding the confidentiality and use of such
information. The Company understands and confirms that each Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company. To the extent that the Company delivers any material, non-public
information to a Purchaser without such Purchaser’s consent, the Company hereby
covenants and agrees that such purchaser shall not have any duty of
confidentiality to the Company, any of its Subsidiaries, or any of their
respective officers, directors, agents, employees or Affiliates, or a duty to
the Company, its Subsidiaries or any of their respective officers, directors,
agents, employees or Affiliates not to trade on the basis of, such material,
non-public information, provided that the Purchaser shall remain subject to
applicable law. To the extent that any notice provided pursuant to any
Transaction Document constitutes, or contains, material, non-public information
regarding the Company or any Subsidiaries, then Company shall simultaneously
file such notice with the Commission pursuant to an 8-K filing.

 

4.8         Furnishing of Prospectuses. The Company will furnish to the
Placement Agent copies of the Registration Statement, General Disclosure Package
and Prospectus and all amendments and supplements to such documents, in each
case as soon as available and in such form and quantities as the Placement Agent
reasonably request. The Company will pay the expenses of the preparation,
printing and distributing to the Placement Agent all such documents.

 

4.9         Use of Proceeds. Except as set forth in the Disclosure Schedules,
General Disclosure Package and the Prospectus, the Company shall use the net
proceeds from the sale of the Securities hereunder for working capital purposes
and shall not use such proceeds: (a) for the redemption of any Common Stock or
Common Stock Equivalents, (b) for the settlement of any outstanding litigation
or (c) in violation of FCPA or OFAC regulations.

 

 28 

 

  

4.10       Indemnification of Purchasers. Subject to the provisions of this
Section 4.9, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents
(each, a “Purchaser Party”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation that any such Purchaser Party may suffer, incur
or become subject to insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon (a) any untrue
statement or alleged untrue statement of any material fact contained in any part
of the Registration Statement at any time, any Time of Sale Prospectus as of any
time, General Disclosure Package, the Prospectus, or arise out of or are based
upon the omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, (b) any
breach of any of the representations, warranties, covenants or agreements made
by the Company in this Agreement or in the other Transaction Documents or (c)
any action instituted against the Purchaser Parties in any capacity, or any of
them or their respective Affiliates, by any stockholder of the Company who is
not an Affiliate of such Purchaser Party, with respect to any of the
transactions contemplated by the Transaction Documents (unless such action is
based upon a breach of such Purchaser Party’s representations, warranties or
covenants under the Transaction Documents or any agreements or understandings
such Purchaser Party may have with any such stockholder or any violations by
such Purchaser Party of state or federal securities laws or any conduct by such
Purchaser Party which constitutes fraud, gross negligence, willful misconduct or
malfeasance) and will reimburse each Purchaser Party for reasonable legal or
other expenses reasonably incurred by such Purchaser Party in connection with
defending against any loss, expense, damage, liability or Proceeding whatsoever.
If any action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party, but the failure to notify the Company shall
not relieve it from liability that it may have under this Section 4.9 except to
the extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure. Any Purchaser Party shall have
the right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Purchaser Party except to the extent that (i) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (ii) in such action there is, in the reasonable opinion of counsel, a
material conflict on any material issue between the position of the Company and
the position of such Purchaser Party, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel. The Company shall not, without the prior written consent of
the Purchaser Party, which consent shall not be unreasonably withheld or
delayed, effect any settlement of any pending or threatened action in respect of
which any Purchaser Party is or could have been a party and indemnity could have
been sought hereunder by such Purchaser Party unless such settlement (i)
includes an unconditional release of such Purchaser Party from all liability on
any claims that are the subject matter of such action and (ii) does not include
a statement as to, or an admission of, fault, culpability, or a failure to act
by or on behalf of a Purchaser Party. The Company will not be liable to any
Purchaser Party under this Agreement (y) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction Documents
or any violations by such Purchaser Party of state or federal securities laws or
any conduct by such Purchaser Party which constitutes fraud, gross negligence,
willful misconduct or malfeasance. The indemnity agreements contained herein
shall be in addition to any cause of action or similar right of any Purchaser
Party against the Company or others and any liabilities the Company may be
subject to pursuant to law; provided, however, that no Purchaser shall be
entitled to any double recovery of damages as a result of the exercise of any
other such right.

 

4.11       Reservation of Securities. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for issuance pursuant to the Transaction Documents in such amount as may then be
required to fulfill its obligations in full under the Transaction Documents.

 

4.12       Listing of Common Stock. The Company hereby agrees to use best
efforts to maintain the listing or quotation of the Common Stock on the Trading
Market on which it is currently listed, and concurrently with the Closing, the
Company shall apply to list or quote all of the Shares on such Trading Market
and promptly secure the listing of all of the Shares on such Trading Market. The
Company further agrees, if the Company applies to have the Common Stock traded
on any other Trading Market, it will then include in such application all of the
Shares, and will take such other action as is necessary to cause all of the
Shares to be listed or quoted on such other Trading Market as promptly as
possible. The Company will then take all action reasonably necessary to continue
the listing and trading of its Common Stock on a Trading Market and will comply
in all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Trading Market. The Company agrees to maintain the
eligibility of the Common Stock for electronic transfer through the Depository
Trust Company or another established clearing corporation, including, without
limitation, by timely payment of fees to the Depository Trust Company or such
other established clearing corporation in connection with such electronic
transfer.

 

 29 

 

  

4.13       Subsequent Equity Sales.

 

(a)          From the date hereof until the date that is 90 days following the
Closing Date, the Company will not, directly or indirectly, take any of the
following actions with respect to its Common Stock or Common Stock Equivalents
(the “Lock-Up Securities”): (i) offer, sell, issue, contract to sell, pledge or
otherwise dispose of the Lock-Up Securities; (ii) offer, sell, issue, contract
to sell, contract to purchase or grant any option, right or warrant to purchase
Lock-Up Securities; (iii) enter into any swap, hedge or any other agreement that
transfers, in whole or in part, the economic consequences of ownership of
Lock-Up Securities; (iv) establish or increase a put equivalent position or
liquidate or decrease a call equivalent position in Lock-Up Securities within
the meaning of Section 16 of the Exchange Act; or (v) file with the Commission a
registration statement under the Securities Act relating to Lock-Up Securities
or publicly disclose the intention to take any such action, without the prior
written consent of the Placement Agent, except issuances of Lock-Up Securities
pursuant to the conversion or exchange or convertible or exchangeable securities
or other exercise of warrants or options, in each case outstanding on the date
hereof, grants of employee stock options pursuant to the terms of a plan in
effect on the date hereof, issuances of Lock-Up Securities pursuant to the
exercise of such options.

 

(b)          From the date hereof until the date that is 180 days following the
Closing Date, the Company shall be prohibited from effecting or entering into an
agreement to affect any issuance by the Company or any of its Subsidiaries of
Common Stock or Common Stock Equivalents for cash consideration (or a
combination of units hereof) involving a Variable Rate Transaction. “Variable
Rate Transaction” means a transaction in which the Company (i) issues or sells
any debt or equity securities that are convertible into, exchangeable or
exercisable for, or include the right to receive additional shares of Common
Stock either (A) at a conversion price, exercise price or exchange rate or other
price that is based upon and/or varies with the trading prices of or quotations
for the shares of Common Stock at any time after the initial issuance of such
debt or equity securities, or (B) with a conversion, exercise or exchange price
that is subject to being reset at some future date after the initial issuance of
such debt or equity security or upon the occurrence of specified or contingent
events directly or indirectly related to the business of the Company or the
market for the Common Stock or (ii) enters into any agreement, including, but
not limited to, an equity line of credit, whereby the Company may sell
securities at a future determined price. Any Purchaser shall be entitled to
obtain injunctive relief against the Company to preclude any such issuance,
which remedy shall be in addition to any right to collect damages.

 

(c)          Notwithstanding the foregoing, this Section 4.12(a) shall not apply
in respect of an Exempt Issuance, except that no Variable Rate Transaction shall
be an Exempt Issuance.

 

4.14       Equal Treatment of Purchasers. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration is also offered to all of
the parties thereto. For clarification purposes, this provision constitutes a
separate right granted to each Purchaser by the Company and negotiated
separately by each Purchaser, and is intended for the Company to treat the
Purchasers as a class and shall not in any way be construed as the Purchasers
acting in concert or as a group with respect to the purchase, disposition or
voting of Securities or otherwise.

 

4.15       Certain Transactions and Confidentiality. Each Purchaser, severally
and not jointly with the other Purchasers, covenants that neither it nor any
Affiliate acting on its behalf or pursuant to any understanding with it will
execute any purchases or sales, including Short Sales of any of the Company’s
securities during the period commencing with the execution of this Agreement and
ending at such time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the 8-K Filing as described in Section 4.4.
Each Purchaser, severally and not jointly with the other Purchasers, covenants
that until such time as the transactions contemplated by this Agreement are
publicly disclosed by the Company pursuant to the 8-K Filing as described in
Section 4.4, such Purchaser will maintain the confidentiality of the existence
and terms of this transaction. Notwithstanding the foregoing and notwithstanding
anything contained in this Agreement to the contrary, the Company expressly
acknowledges and agrees that (i) no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in effecting transactions in any
securities of the Company after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to the 8-K Filing as
described in Section 4.4, (ii) no Purchaser shall be restricted or prohibited
from effecting any transactions in any securities of the Company in accordance
with applicable Securities Laws from and after the time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the 8-K
Filing as described in Section 4.4 and (iii) no Purchaser shall have any duty of
confidentiality to the Company or its Subsidiaries after the issuance of the 8-K
Filing as described in Section 4.4. Notwithstanding the foregoing, in the case
of a Purchaser that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Purchaser’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement.

 

 30 

 

  

4.16       Compliance with Warrant Provisions; Exercise Procedures. Each of the
form of Notice of Exercise included in the Warrants set forth the totality of
the procedures required of the Purchasers in order to exercise the Warrants.
Without limiting the preceding sentences, no ink-original Notice of Exercise
shall be required, nor shall any medallion guarantee (or other type of guarantee
or notarization) of any Notice of Exercise form be required in order to exercise
the Warrants. No additional legal opinion, other information or instructions
shall be required of the Purchasers to exercise their Warrants. The Company
shall comply with the provisions of the Warrants and honor exercises of the
Warrants and shall deliver Warrant Shares in accordance with the terms,
conditions and time periods set forth in the Transaction Documents.

 

4.17       Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market conditions.
The Company further acknowledges that its obligations under the Transaction
Documents, including, without limitation, its obligation to issue the Shares and
Warrant Shares pursuant to the Transaction Documents, are unconditional and
absolute and not subject to any right of set off, counterclaim, delay or
reduction, regardless of the effect of any such dilution or any claim the
Company may have against any Purchaser and regardless of the dilutive effect
that such issuance may have on the ownership of the other stockholders of the
Company.

 

4.18       Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the Warrant and Warrant Shares as required under Regulation D
and to provide a copy thereof, promptly upon written request of any Purchaser.
The Company shall take such action as the Company shall reasonably determine is
necessary in order to comply with all required notice filings in respect of the
Warrant and Warrant Shares in connection with the sale to the Purchasers on or
about the Closing under applicable securities or “Blue Sky” laws of the states
of the United States, and shall provide evidence of such actions promptly upon
request of any Purchaser.

 

4.19       FAST Compliance. While any Warrants remain outstanding, the Company
shall maintain a transfer agent that participates in the DTC Fast Automated
Securities Transfer Program.

 

Article V

MISCELLANEOUS

 

5.1         Termination. This Agreement may be terminated by any Purchaser, as
to such Purchaser’s obligations hereunder and the Company’s obligations with
respect to such Purchaser only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before December
1, 2015; provided, however, that no such termination will affect the right of
any party to sue for any breach by any other party (or parties).

 

5.2         Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company and any exercise
notice delivered by a Purchaser), required stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities to the
Purchasers.

 

5.3         Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, General Disclosure Package and the Prospectus,
contain the entire understanding of the parties with respect to the subject
matter hereof and thereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.

 

 31 

 

  

5.4         Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto at or prior to 5:30 p.m. (New
York City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

 

5.5         Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers holding at least a
majority in interest of the Shares based on the initial Subscription Amounts
hereunder or, in the case of a waiver, by the party against whom enforcement of
any such waived provision is sought. No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

5.6         Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.7         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Purchaser may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of each Purchaser (other than by
merger).

 

5.8         No Third-Party Beneficiaries. The Placement Agent shall be a third
party beneficiary of the representations and warranties of the Purchasers
hereunder. This Agreement is intended for the benefit of the parties hereto and
their respective successors and permitted assigns and is not for the benefit of,
nor may any provision hereof be enforced by, any other Person, except as
otherwise set forth in this Section 5.8 and in Section 4.8.

 

5.9         Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof except
New York General Obligations Law Section 5-1401. Each party agrees that all
legal proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, Borough of Manhattan. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

 

5.10       Compliance with Anti-Bribery Laws, Money Laundering Laws and
Sanctions. The Company will not, and the Company will procure that each of its
Subsidiaries , any of their respective affiliates and any Person acting on its
or their behalf will not, (i) violate any of the Anti-Bribery Laws, Money
Laundering Laws or Sanctions or (ii) directly or indirectly use the proceeds
from the offering of the Securities, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other Person
or entity, for the purpose of financing or facilitating the business or the
activities of any Person, or in any country or territory that, at the time of
such financing or facilitation, is subject to any Sanctions, or in any other
manner that will result in a violation of Sanctions by any Person.

 

 32 

 

  

5.11       Free Writing Prospectus. The Company represents and agrees that,
unless it obtains the prior consent of the Placement Agent, and the Placement
Agent represents and agrees that, unless it obtains the prior consent of the
Company, it has not made and will not make any offer relating to the Offered
Securities that would constitute a “free writing prospectus” as defined in Rule
405 of the Securities Act required to be filed with the Commission.

 

5.12       Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities.

 

5.13       Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

5.14       Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

5.15       Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided
(including all applicable grace or cure periods), then such Purchaser may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights; provided, however, that
in the case of an exercise of a Warrant, the applicable Purchaser shall be
required to return any shares of Common Stock subject to any such rescinded
exercise notice concurrently with the return to such Purchaser of the aggregate
exercise price paid to the Company for such shares and the restoration of such
Purchaser’s right to acquire such shares pursuant to such Purchaser’s Warrant
(including, issuance of a replacement warrant certificate evidencing such
restored right).

 

5.16       Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and an
agreement, in a form reasonably satisfactory to the Company, by the holder of
such Securities to indemnify the Company with respect to such mutilated, lost,
stolen or destroyed certificate and the issuance of such replacement certificate
or instrument. The applicant for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs (including
customary indemnity) associated with the issuance of such replacement
Securities.

 

5.17       Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

 

 33 

 

  

5.18       Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

5.19       Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents or has knowingly waived its right to legal counsel. For reasons of
administrative convenience only, each Purchaser and its respective counsel have
chosen to communicate with the Company through HSE. HSE does not represent any
of the Purchasers and only represents the Placement Agent. The Company has
elected to provide all Purchasers with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or requested
to do so by any of the Purchasers. It is expressly understood and agreed that
each provision contained in this Agreement and in each other Transaction
Document is between the Company and a Purchaser, solely, and not between the
Company and the Purchasers collectively and not between and among the
Purchasers.

 

5.20       Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

5.21       Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 

5.22       WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(Signature Pages Follow)

 

 34 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

APPLIED DNA SCIENCES, INC.   Address for Notice:       By:     Fax:   Name:    
  Title:             With a copy to (which shall not constitute notice):  

Pepper Hamilton LLP

620 Eighth Avenue, 37th Floor

New York, New York 10018-1405

Attention:  Merrill Kraines, Esq.

Fax: (212) 286-9806

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 35 

 

  

PURCHASER SIGNATURE PAGES TO APPLIED DNA SCIENCES, INC.

 

SECURITIES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser:  



Signature of Authorized Signatory of Purchaser:  



Name of Authorized Signatory:  



Title of Authorized Signatory:  



Email Address of Authorized Signatory:  



Facsimile Number of Authorized Signatory:  



Address for Notice to Purchaser:  

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

 

Subscription Amount:    

 

Shares:    

 

Warrants:    

 

EIN Number:    

 

¨ Notwithstanding anything contained in this Agreement to the contrary, by
checking this box (i) the obligations of the above-signed to purchase the
securities set forth in this Agreement to be purchased from the Company by the
above-signed, and the obligations of the Company to sell such securities to the
above-signed, shall be unconditional and all conditions to Closing shall be
disregarded, (ii) the Closing shall occur on the third (3rd) Trading Day
following the date of this Agreement and (iii) any condition to Closing
contemplated by this Agreement (but prior to being disregarded by clause (i)
above) that required delivery by the Company or the above-signed of any
agreement, instrument, certificate or the like or purchase price (as applicable)
shall no longer be a condition and shall instead be an unconditional obligation
of the Company or the above-signed (as applicable) to deliver such agreement,
instrument, certificate or the like or purchase price (as applicable) to such
other party on the Closing Date.

 

[SIGNATURE PAGES CONTINUE]

 

 36 

 

 

[EXHIBIT A

 

Form of Warrant]

 

   

 

 

